Citation Nr: 0500408	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to temporary total disability rating for 
treatment of a service-connected disability requiring 
hospitalization from March 2, 1999 to April 5, 1999, pursuant 
to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 10 percent 
evaluation for PTSD and denied a temporary total rating based 
on hospitalization from February 12, 1999 to February 19, 
1999 and from March 2, 1999 to April 5, 1999 pursuant to 38 
C.F.R.§  4.29.  The veteran appealed this decision.  In a VA 
Form 646, dated in April 2000, the veteran's representative 
limited the appeal to the period from March 2, 1999 to April 
5, 1999.  

In December 2003, the RO increased the rating for PTSD to 30 
percent disabling, effective the date of the veteran's claim 
for increased rating.  As this was not the maximum evaluation 
possible, and the veteran continues to maintain disagreement, 
this issue remains on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (citing AB v. Brown, 6 Vet. App. 35, 
38 (1993)).

In a July 2003 decision, the RO granted a temporary total 
rating based on hospitalization from June 5, 2001 to July 3, 
2001.  In an August 2003 rating decision, the RO granted a 
temporary total rating based on hospitalization from 
September 4, 1998 to October 6, 1998.

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA Mental Health 
Clinic, from March 2, 1999 to April 5, 1999 for treatment of 
schizophrenia, chronic paranoid type.

2.  The veteran is not service connected for schizophrenia, 
chronic paranoid type.

3.  Treatment for a service-connected disability was not 
instituted and continued for a period in excess of 21 days 
during the veteran's period of hospitalization from March 2, 
1999 to April 5, 1999.


CONCLUSION OF LAW

A temporary total disability rating under 38 C.F.R. § 4.29, 
based on hospitalization from March 2, 1999 to April 5, 1999, 
is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.29 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In the December 1999 rating decision, the veteran 
was informed that a total rating will be assigned without 
regard to other provisions of the rating schedule when the 
evidence establishes that a service-connected disability has 
required hospitalization in an approved facility for more 
than 21 days.  Second, VA must inform the veteran of which 
information and evidence he is to provide to VA and which 
information and evidence VA will attempt to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this case, it was clearly understood that the only evidence 
required would be the records of the veteran's 
hospitalization, and that this evidence had already been 
obtained by VA.  Third, VA must request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
provision is not applicable, as it is clear that all evidence 
necessary to substantiate the veteran's claim for a temporary 
total rating would already be with VA.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the records of the veteran's hospitalization from 
March 2, 1999 to April 5, 1999.  He was also provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, which he declined.  Therefore, no further assistance 
to the appellant with the development of evidence is 
required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for a temporary 
total rating was received in May 1999, and initially decided 
by the RO in December 1999.  Only after this initial rating 
action was promulgated did VA substantially comply with the 
provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for temporary total rating.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
has been readjudicated by the RO in a September 2000 
statement of the case (SOC).  The Board therefore concludes 
that the failure to provide a pre-AOJ initial adjudication 
notification letter constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issues of 
entitlement to a temporary total rating.  There would be no 
possible benefit to remanding the claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Legal Criteria and Analysis

The applicable VA regulation states that a "total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 
days."  38 C.F.R. § 4.29 (2003).

The regulation further states that "notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order."  38 C.F.R. § 4.29 (b) (2003).

A review of the evidence of record reveals that the veteran 
is service connected for only PTSD.  Service connection has 
been denied for dorsolumbar strain, defective vision, an ear 
condition, irritable bowel syndrome, hemorrhoids, 
prostatitis, facial scars, jungle rot, schizophrenia and 
alcohol and drug abuse.

A Mental Health Clinic discharge summary reveals that the 
veteran was hospitalized from March 2, 1999 to April 5, 1999.  
The reason for his admission was that he was hearing voices 
that said "kill."  The report of hospitalization noted that 
the veteran had been off his medication, Thorazine.  At 
discharge his Axis I diagnosis was schizophrenia, chronic 
paranoid type.  PTSD was not listed as a diagnosis or 
referred to in the report of his hospitalization.  

While the veteran has asserted that he was hospitalized for 
his symptoms of his service-connected PTSD, this assertion is 
not supported by the evidence of record.  PTSD was not even 
recognized as one of his diagnoses on the discharge summary.  
The evidence clearly shows that he was hospitalized solely 
for his non service-connected schizophrenia.  No reference 
was made in the hospital summary to his PTSD and there is no 
indication that he required treatment during this time for 
his PTSD as opposed to his schizophrenia.  

In light of the foregoing, there is no basis upon which to 
grant the veteran's claim for § 4.29 benefits.  The record 
shows that his hospitalization was for the purpose of 
treatment of his nonservice-connected schizophrenia.  As 
such, the Board concludes that the veteran's claim for a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from March 2, 1999 to April 5, 
1999 must be denied.


ORDER

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from March 2, 1999 to April 5, 
1999 is denied.


REMAND

The veteran's representative has argued that the veteran's 
service-connected PTSD has gotten worse since his most recent 
VA examination, and therefore that examination does not 
reflect the current nature of the veteran's service-connected 
PTSD.  He has also pointed out the claims file was not 
reviewed.  Consequently, another VA examination is indicated.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  Schedule the veteran for VA 
examination to determine the current 
nature and extent of the veteran's 
service-connected PTSD.  

2.  Thereafter, following any additional 
development deemed necessary, 
readjudicate the issue of entitlement to 
an increased rating for PTSD, prepare an 
SSOC, and return the case to the Board, 
if in accordance with applicable 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


